IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Commonwealth Preservation Alliance, :
Inc.,                               :
                  Appellant         :
                                    :
      v.                            :              No. 335 C.D. 2019
                                    :              SUBMITTED: March 26, 2020
Thomas DeSantis, Known Heir of John :
F. DeSantis and Unknown Heirs of    :
John F. DeSantis                    :


BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE ELLEN CEISLER, Judge (P)
              HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CEISLER                                                  FILED: May 6, 2020

       Commonwealth Preservation Alliance, Inc. (Alliance) appeals from the
February 6, 2019 Order of the Court of Common Pleas of Philadelphia County (Trial
Court) denying its Petition for Appointment of a Conservator (Petition) pursuant to
the Abandoned and Blighted Property Conservatorship Act, Act of November 26,
2008, P.L. 1672, No. 135, as amended, 68 P.S. §§ 1101-1111 (Act 135).1 The issues
before this Court are: (1) whether the Alliance, a nonprofit corporation organized for
the purpose of remediating blight in and around the City of Philadelphia (City),
qualifies as a party in interest under Act 135; and (2) whether a trial court can dismiss
an Act 135 petition without a hearing if the petition itself fails to establish that the
petitioner is a party in interest under Act 135. Because we conclude that the Trial

       1
          By Order dated February 5, 2020, this Court precluded Appellees Philadelphia Gas
Works, the City of Philadelphia Department of Licenses and Inspections, the City of Philadelphia
Water Revenue Bureau, and the City of Philadelphia Department of Revenue from filing briefs
due to their failure to comply with the Court’s briefing schedule.
Court erred in dismissing the Alliance’s Petition without a hearing, we affirm the
Trial Court’s Order in part, reverse it in part, and remand this matter to the Trial
Court for further proceedings.

                          Relevant Provisions of Act 135
      Under Section 4(a) of Act 135, “a petition for the appointment of a conservator
to take possession and to undertake the rehabilitation of a building may be filed by
a party in interest in a court in the county in which the building is located.” 68 P.S.
§ 1104(a) (emphasis added). Section 3 of Act 135 defines “party in interest” as
follows:

      A person or entity who has a direct and immediate interest in a
      residential, commercial or industrial building, including:

      (1) The owner.

      (2) A lienholder and other secured creditor of the owner.

      (3) A resident or business owner within 2,000 feet of the building.

      (4) A nonprofit corporation, including a redevelopment authority,
      which:

             (i) except as set forth in subparagraph (ii), is located in the
             municipality where the building is located; and

             (ii) for a building located in a city of the first class, is located in
             the city and has participated in a project within a five-mile radius
             of the location of the building.

      (5) A municipality or school district in which the building is located.

68 P.S. § 1103 (emphasis added).




                                            2
                                          Background
       On January 11, 2019, the Alliance filed its Petition seeking the appointment
of a conservator for blighted property located at 606 Wendover Street in the City
(Property). The Respondents are the known and unknown heirs of John F. DeSantis
(DeSantis Heirs), who presently own the Property.2 John F. DeSantis, then-sole
owner of the Property, died in 1990. Pet. ¶¶ 20-21. The Property was last occupied
by Marie DeSantis, Mr. DeSantis’s daughter, who died approximately one year
before the filing of the Alliance’s Petition. Id. ¶¶ 25-26.
       The Alliance is a nonprofit corporation “organized to engage in blight removal
activities under Act 135, to remove longstanding causes of blight in communities
throughout Pennsylvania[,] and to serve as a court-appointed conservator under Act
135.” Id. ¶ 2. The Alliance “has been actively engaged in blight remediation
projects in [the City] for over two decades.” Id. ¶ 3. The Alliance has a registered
office address of 1515 Market Street, Suite 1200, in the City. Id. ¶ 22.
       Mary Mancini resides at 604 Wendover Street in the City, directly adjacent to
the Property. Id. ¶¶ 8-9. On July 26, 2018, Ms. Mancini contacted the Alliance via

       2
           In their appellate brief, the DeSantis Heirs aver that they had no notice of the Alliance’s
filing of the Petition until after this appeal was filed. DeSantis Br. at 1-2. They claim that they
first became aware of the Petition while they were involved in a separately filed quiet title action
regarding the Property in the Trial Court. Id. at 2. According to the DeSantis Heirs, on December
26, 2019, the Trial Court entered an Order in the quiet title action granting a default judgment in
their favor, voiding a fraudulent deed to the Property previously executed by Brian Kelly, and
declaring the DeSantis Heirs the owners of the Property. Id. & App. 2. However, the DeSantis
Heirs aver that they are presently litigating another quiet title action regarding the Property in the
Trial Court that has not yet been resolved. DeSantis Br. at 2-3 & App. 3.

         The Commonwealth of Pennsylvania Department of Revenue (Revenue Department) has
also filed an appellate brief in this matter. However, in its brief, the Revenue Department states
that it no longer has standing to participate in the appeal because “[t]he statutory lien for [the]
inheritance tax [on the Property] was extinguish[ed] by the payment of the tax.” Revenue Dep’t
Br. at 1-2.


                                                  3
its website, www.abandonedphiladelphia.com. Id. ¶ 10. On September 19, 2018,
Ms. Mancini became a “Supporter Member” of the Alliance. Id. ¶ 11. The Alliance
attached to its Petition a copy of Ms. Mancini’s “Supporter Member Form,” which
states in relevant part:

       The undersigned’s membership in [the Alliance] as a Supporter
       Member is limited only to a proposed or pending Act 135 Court Action
       relating to the . . . Property . . . .

                                           ....

       The member status of a Supporter Member shall automatically
       terminate by either (i) written notice from the Supporter Member to the
       [Alliance’s] Board [of Directors (Board)]; [(]ii) written notice from the
       Board to the Supporter Member, whether or not for cause, in the sole
       discretion of the Board; or (iii) entry of a final order or final resolution
       of the Act 135 Action for the . . . Property.

Pet., Ex. 4, ¶¶ 2, 9.3
       In its Petition, the Alliance averred that, through its supporting member, Ms.
Mancini, the Alliance is located within 2,000 feet of the Property. Pet. ¶ 12. As
such, the Alliance averred that it is a party in interest as a resident within 2,000 feet
of the Property under Section 3 of Act 135. Id.
       The Alliance also averred that “through its members, [it] has extensive
experience with the remediation of blighted properties,” including property located
at 1910 North 18th Street in the City, “and [with] facilitating the financing of blight
remediation projects,” including property located at 1438 North Broad Street in the
City. Id. ¶ 14. Both 1910 North 18th Street and 1438 North Broad Street are located
within five miles of the Property. Id. ¶ 15. Thus, the Alliance averred that it is a

       3
         Ms. Mancini completed the Supporter Member Form on September 19, 2018, four months
before the Alliance filed its Petition. See Pet., Ex. 4, at 2.


                                            4
party in interest under Act 135 as a nonprofit corporation that participated in
remediation projects within five miles of the Property under Section 3 of Act 135.
Id. ¶ 16.
       On February 6, 2019, without conducting a hearing, the Trial Court entered
an Order denying the Petition, concluding that the Alliance does not qualify as a
party in interest under Section 3 of Act 135. In its subsequent Pa. R.A.P. 1925(a)
Opinion, the Trial Court first determined that the Alliance is not a party in interest
under subsection (3) of the party-in-interest definition, as it does not reside or own
a business within 2,000 feet of the Property. The Trial Court explained its reasoning
as follows:

             The Petition does not aver [that] the . . . Alliance is a resident or
       a business owner within 2,000 feet of the [P]roperty; to the contrary,
       the only factual averment is that [Ms.] Mancini resides next door to the
       [P]roperty. [Ms.] Mancini is not a party to this action. Had [Ms.]
       Mancini filed the instant Petition, there is no question she would qualify
       as a “party in interest” under subsection 3. Similarly, if the Petition
       averred [that] the . . . Alliance resided or was a business owner within
       2,000 feet of the [P]roperty, then the . . . Alliance would undoubtedly
       qualify as a “party in interest” under subsection 3. Since the . . .
       Alliance does not reside or operate a business within 2,000 feet of 606
       Wendover Street, it does not qualify as a “party in interest” under
       subsection 3.

Trial Ct. Op., 7/23/19, at 5 (emphasis added).
       The Trial Court also rejected the Alliance’s assertion that it qualified as a party
in interest by way of its “Supporter Member” program. The Trial Court found, based
on the averments in the Petition and the documents appended thereto, that
“‘Supporter Members’ are non-voting members who have no financial interest in the
. . . Alliance; they lack authority to bind the . . . Alliance, are not entitled to
information concerning the corporate dealings of the . . . Alliance, and have no right


                                            5
to use the . . . Alliance’s name, logo, or intellectual property.” Id. at 5-6. The Trial
Court further found that “Supporter Members” are nothing more than “pawns, used
by the . . . Alliance in an attempt to gain ‘party in interest’ status in a single
conservatorship action[,] [who are] then discarded when they are no longer useful.”
Id. at 6.
       Finally, the Trial Court concluded that the Alliance did not qualify as a party
in interest as a nonprofit corporation because “the Petition d[id] not allege [that] the
. . . Alliance participated in a project within five miles of the [P]roperty” as required
by subsection (4)(ii) of the party-in-interest definition. Id. at 7. The Trial Court
explained that the Alliance merely alleged that “through its members,” it “has
extensive experience” with remediation of blighted properties, including properties
located at 1910 North 18th Street and 1438 North Broad Street in the City. Id.
(quoting Petition). However, the Trial Court noted that the fact that the Alliance’s
members participated in nearby remediation projects was “wholly irrelevant” to the
question of whether the Alliance participated in a project within five miles of the
Property so as to establish party-in-interest status under subsection (4)(ii). Id. at 7-
8.
       Therefore, because the Petition failed to establish that the Alliance is a party
in interest under Section 3 of Act 135, the Trial Court denied the Petition and lifted
the lis pendens on the Property. Trial Ct. Order, 2/6/19, at 1. The Alliance now
appeals to this Court.4




       4
          Our review of a trial court’s ruling on a petition for appointment of a conservator under
Act 135 is limited to determining whether the trial court abused its discretion or committed an
error of law necessary to the outcome of the case. In re Conservatorship Proceeding in Rem by
Germantown Conservancy, Inc., 995 A.2d 451, 459 n.6 (Pa. Cmwlth. 2010).


                                                6
                                       Analysis
               1. Subsection (3) of the Party-in-Interest Definition
      First, the Alliance asserts that the Trial Court erred in concluding that it is not
a party in interest under subsection (3) of the party-in-interest definition as “[a]
resident or business owner within 2,000 feet of the building.” 68 P.S. § 1103. The
Alliance does not dispute that it does not reside or own a business within 2,000 feet
of the Property. Rather, the Alliance posits that because its supporting member, Ms.
Mancini, resides directly adjacent to the Property, the Alliance is a party in interest
under the common law principle of derivative standing. We disagree.
      In support of this assertion, the Alliance relies on several cases from this Court
involving legal challenges to municipal zoning decisions. See, e.g., Friends of
Lackawanna v. Dunmore Borough Zoning Hearing Bd., 186 A.3d 525 (Pa. Cmwlth.
2018); Soc’y Hill Civic Ass’n v. Phila. Bd. of License & Inspection Review, 905 A.2d
579 (Pa. Cmwlth. 2006); Pittsburgh Tr. for Cultural Res. v. Zoning Bd. of
Adjustment, 604 A.2d 298 (Pa. Cmwlth. 1992). In each of these cases, this Court
held that a neighborhood organization had derivative standing, as an aggrieved party,
to challenge a zoning decision because at least one member of the organization
suffered immediate or threatened harm as a result of the decision. See Friends of
Lackawanna, 186 A.3d at 533; Soc’y Hill, 905 A.2d at 586; Pittsburgh Tr., 604 A.2d
at 304.
      Contrary to the Alliance’s assertion, however, we need not resort to common
law principles of derivative standing in this case because the statute itself delineates
the persons and entities that are permitted to file an Act 135 petition. See Pa. Nat’l
Mut. Cas. Ins. Co. v. Dep’t of Labor & Indus., Prevailing Wage Appeals Bd., 715
A.2d 1068, 1071 (Pa. 1998) (holding that standing can be statutorily conferred);



                                           7
Meguerian v. Office of Att’y Gen., 86 A.3d 924, 929 (Pa. Cmwlth. 2013)
(“Generally, when statutory provisions designate who may appeal an agency action,
only those persons so designated have standing to appeal.”).
       Here, the plain language of Section 4(a) of Act 135 states that only a party in
interest, as defined in Section 3 of Act 135, may file a petition seeking appointment
of a conservator. 68 P.S. § 1104(a). A party in interest must have “a direct and
immediate interest in [the] residential . . . building” for which it is seeking a
conservatorship. 68 P.S. § 1103 (emphasis added). The statute then identifies the
various persons and entities that meet this definition, including the property’s owner,
lienholders, nearby residents or business owners, municipalities, school districts, and
certain nonprofit corporations. See id.
       Significantly, subsection (4) of the party-in-interest definition – defining the
circumstances under which a nonprofit corporation qualifies as a party in interest –
does not provide a nonprofit corporation with derivative standing based on a
member’s physical proximity to the subject property. Rather, subsection (4)(ii)
permits a nonprofit corporation to file an Act 135 petition only if it is located in the
City and it participated in a remediation or community development project within
five miles of the property.5
       We also reject the Alliance’s argument that, as a result of the Trial Court’s
ruling, “a neighbor is prohibited [from] joining an organization in order to empower
a non[]profit entity to remove blight that an individual by herself would otherwise
not be capable,” which it claims “is in direct conflict with the stated purpose of [Act

       5
          In its appellate brief, the Alliance argues that the Delaware County Court of Common
Pleas recently concluded, under similar facts, that a nonprofit corporation was a party in interest
under Act 135 because one of its members resides within 2,000 feet of the property at issue. See
Pet., Ex. 3. However, this Court is not bound by decisions of the courts of common pleas. See
Burgoon v. Zoning Hearing Bd. of Charlestown Twp., 277 A.2d 837, 840-41 (Pa. Cmwlth. 1971).


                                                8
135].” Alliance Br. at 22. As a resident within 2,000 feet of the Property, Ms.
Mancini could have petitioned the Trial Court for a conservatorship because she is
clearly a party in interest under subsection (3) of the party-in-interest definition.
      Moreover, Act 135 specifically allows different persons or entities to serve as
the petitioner and the conservator. After a party in interest files an Act 135 petition,
Section 5(e) provides a mechanism for the trial court to determine which person or
entity to appoint as conservator for the property at issue. 68 P.S. § 1105(e). Under
Section 5(e), the trial court must first consider the most senior non-governmental
lienholder, and if the most senior non-governmental lienholder is not competent to
serve as conservator, or declines the appointment, then “the court may appoint a
nonprofit corporation or other competent entity” if certain requirements are met. 68
P.S. § 1105(e)(2)-(3) (emphasis added). Thus, as the Trial Court correctly observed,
“nothing in [Act 135] prohibit[s] a property owner affected by blight, such as [Ms.]
Mancini, from filing a petition for conservatorship and asking [that] . . . the . . .
Alliance be named as the conservator.” Trial Ct. Op., 7/23/19, at 6 n.2.
      For these reasons, we conclude that because it is undisputed that the Alliance
does not reside or own a business within 2,000 feet of the Property, it is not a party
in interest under subsection (3) of the party-in-interest definition. Therefore, we
affirm this portion of the Trial Court’s decision.
               2. Subsection (4) of the Party-in-Interest Definition
      The Alliance also argues that the Trial Court erred in concluding that it is not
a party in interest under subsection (4) of the party-in-interest definition as a
nonprofit corporation. Section 3 of Act 135 defines “nonprofit corporation” as “[a]
nonprofit corporation that has, as one of its purposes, remediation of blight,
community development activities, including economic development, historic



                                           9
preservation or the promotion or enhancement of affordable housing opportunities.”
68 P.S. § 1103 (emphasis added). For such an entity to qualify as a party in interest,
however, it must also establish, under subsection (4)(ii), that it is “located in [the
City] and . . . participated in a project within a five-mile radius of the location of the
subject property.” 68 P.S. § 1103 (emphasis added).
       On its face, the statute is unclear as to what manner or level of participation
in a previous remediation project is required for a nonprofit corporation in the City
to qualify as a party in interest, as it does not define “participated.” In its Petition,
the Alliance alleged that “through its members, [it] has been actively engaged in
blight remediation projects in Philadelphia for over two decades.” Pet. ¶¶ 13, 113.
The Alliance further alleged that, “through its members, [it] has extensive
experience” with “remediation of blighted properties” and “facilitating the
financing” of blight remediation projects, including two properties located within
five miles of the Property. Id. ¶¶ 14-15, 114-15.
       The Trial Court found that, even accepting these averments as true, the fact
that the Alliance’s members participated in or helped finance blight remediation
projects within five miles of the Property does not establish that the Alliance
participated in a remediation project within five miles of the Property. The Petition
does not describe the Alliance’s level of involvement in either of the projects
identified, nor does it state whether the individuals referenced were merely
“Supporter Members” (such as Ms. Mancini) or whether they had some other level
of membership in the Alliance.6

       6
          The documents submitted with the Alliance’s Petition show that “Supporter Members”
retain their membership in the Alliance only until the Act 135 proceeding in which they
participated is resolved. See Pet., Ex. 4, ¶ 9 (providing that “[t]he member status of a Supporter
Member shall automatically terminate by . . . entry of a final order or final resolution of the Act
135 [a]ction for the [s]ubject [p]roperty”).


                                                10
      We conclude, however, that these factual issues should have been addressed
at an evidentiary hearing. Contrary to the Trial Court’s conclusion, it is not clear
from the face of the Petition that the Alliance is not a party in interest as a nonprofit
corporation. As the Alliance points out in its brief, had the Trial Court conducted a
hearing, the Alliance could have presented evidence establishing that it has a direct
and immediate interest in the Property by way of its prior involvement in the
remediation of nearby blighted properties.
      For these reasons, we conclude that the Trial Court erred in determining,
without a hearing, that the Alliance is not a party in interest under subsection (4) of
the party-in-interest definition as a nonprofit corporation. Therefore, we reverse that
portion of the Trial Court’s decision and, as discussed more fully below, remand this
matter for an evidentiary hearing on the issue of whether the Alliance qualifies as a
party in interest as a nonprofit corporation under Section 3 of Act 135.
                        3. Lack of an Evidentiary Hearing
      Next, the Alliance asserts that the Trial Court abused its discretion in denying
its Petition, based solely on the Trial Court’s finding that the Alliance is not a party
in interest, without first conducting an evidentiary hearing.
      Preliminarily, we must determine whether the Alliance properly preserved
this issue for appeal. The Alliance did not challenge the Trial Court’s failure to hold
a hearing in its Pa. R.A.P. 1925(b) Concise Statement of Errors Complained of on
Appeal, and the Trial Court did not address this issue in its Pa. R.A.P. 1925(a)
Opinion. In its Rule 1925(b) Statement, the Alliance only argued the substantive
points addressed above – that it qualifies as a party in interest under subsections (3)
and (4) of the party-in-interest definition.




                                           11
       In its appellate brief, the Alliance argues, for the first time, that the Trial Court
was required to hold a hearing before determining that the Alliance was not a party
in interest under Act 135. The Alliance asserts that in the Trial Court’s Rule 1925(a)
Opinion, which was filed five months after its Order denying the Petition, the Trial
Court made “unsubstantiated” factual findings “in the absence of a record hearing”
and relied on such findings in ruling on the Petition. Alliance Br. at 23-24. The
Alliance essentially claims that it was unaware of the specific bases for the Trial
Court’s ruling until the filing of its Opinion and that the Trial Court made factual
findings beyond the scope of the record in its Opinion. Therefore, because the
Alliance raised these issues at its first available opportunity, we decline to find
waiver.7
       Turning to the merits, the Alliance asserts that Section 5(a) of Act 135
required the Trial Court to hold a hearing within 60 days of its filing of the Petition.
68 P.S. § 1105(a). Section 5(a) states: “The court shall act upon a petition submitted
by holding a hearing within 60 days of receipt of the petition and by rendering a
decision no later than 30 days after completion of the hearing.” Id. (emphasis added).
Only after a hearing may the trial court appoint a conservator for the property under
Act 135. In re Conservatorship Proceeding in Rem by Germantown Conservancy,
Inc., 995 A.2d 451, 453 (Pa. Cmwlth. 2010).
       In Germantown Conservancy, this Court recognized that an Act 135 petitioner
has a “substantive right” to a hearing and need not submit supporting evidentiary
proofs with its petition. Id. at 463. We stated that “a petitioner under Act 135 has



       7
         In its Rule 1925(b) Statement, the Alliance also “reserve[d] the right to raise any
additional issues arising from any subsequent decision or opinion issued by the [T]rial [C]ourt.”
Reproduced Record (R.R.) at 130a.


                                               12
an absolute right to a hearing if it establishes that the conservatorship is not
statutorily barred.” Id. at 462 (emphasis added). We further explained:

      Under Section 4(b) [of Act 135,] the petitioner is to provide a sworn
      statement that the factors [for a conservatorship] in Section 5(d)(5) are
      met. Under Act 135 this is all that is required to proceed to a hearing.
      Act 135 does not require proofs be attached or pled and dismissal of
      the petition results in deprivation of a hearing[,] which is a substantive
      right.

Id. at 463 (emphasis added). Here, the record shows that the Alliance pled all of the
requisite statutory factors for a conservatorship in its Petition, see Pet. ¶¶ 48-61, 64-
105, and provided a sworn statement that such factors have been met, see R.R. at
35a. Therefore, under Section 5(a) of Act 135, the Alliance was entitled to a hearing
within 60 days of the filing of its Petition. See Germantown Conservancy, 995 A.2d
at 462.
      The Trial Court determined, as a threshold matter, that the Alliance was not a
party in interest authorized to file a petition under Act 135 in the first instance, based
on the averments in the Petition and the exhibits attached thereto. However, as
explained in Section 2 of this Analysis, supra, factual questions exist with regard to
whether the Alliance qualifies as a party in interest as a nonprofit corporation –
specifically with regard to the nature of the Alliance’s participation in two prior
remediation projects within five miles of the Property. These factual questions
should be resolved at an evidentiary hearing.
      Furthermore, the DeSantis Heirs contend in their appellate brief that they had
no notice of the filing of the Petition in the Trial Court and only learned of it in the
course of the separately filed quiet title action. See supra note 2. As the apparent
owners of the Property, they should have an opportunity to properly respond to the
Petition and to present testimony and evidence before the Trial Court if they so


                                           13
choose. See 68 P.S. § 1103 (subsection (1) of the party-in-interest definition states
that “[t]he owner” of the subject property is a party in interest under Act 135).8
       Finally, the Alliance contends that the Trial Court made and relied on
unsubstantiated factual findings in ruling on the Petition, as follows:

       For example, the Trial Court – without ever hearing from the Supporter
       Member [(Ms. Mancini)] or any other member or agent of the Alliance
       – made sweeping findings about [the Alliance’s] motives in filing the
       Act 135 Petition and utilizing [the] Supporter Member concept when it
       found the Alliance’s actions to be “disingenuous” and “designed to
       deprive the ‘Supporter Member’ of financial benefits to which she may
       be entitled under [Act 135].” Those findings are false. The [T]rial
       [C]ourt, without any evidence other than its own presuppositions on the
       Alliance’s intent in accepting [Ms.] Mancini as a Supporter Member,
       made the following particularly egregious [“]finding[”]:

                 “The Preservation Alliance, through its ‘Supporter
                 Member’ program, sought to ensure it would be entitled to
                 any fees generated by the conservatorship, regardless of
                 whether the court appointed a conservator or granted
                 conditional relief.”

                                                 ....

       The intentions discerned by the Trial Court are not just inaccurate, but[]
       because there was no hearing, there is no hearing transcript, witness
       testimony[,] or other record evidence to provide [this C]ourt with a
       basis for meaningful appellate review.

       8
           In their appellate brief, the DeSantis Heirs aver:

       The Alliance’s allegations made in the Petition and again in the instant appeal that
       the Property is long-abandoned or in need of a conservator for rehabilitation are
       inaccurate and, after securing title and ownership to the Property [following the
       most recent quiet title action], the DeSantis [Heirs] will repair and maintain the
       Property, if necessary, which would meet any ends regarding residency and
       abandonment of which the Alliance is purportedly concerned.

DeSantis Br. at 3.

                                                   14
Alliance Br. at 24-25 (quoting Trial Court Opinion) (internal citations omitted); see
also Trial Ct. Op., 7/23/19, at 6 (finding that “Supporter Members” are nothing more
than “pawns, used by the . . . Alliance in an attempt to gain ‘party[-]in[-]interest’
status in a single conservatorship action[,] [who are] then discarded when they are
no longer useful”).
      In its appellate brief, the Alliance argues that contrary to the Trial Court’s
determination, Ms. Mancini reached out to the Alliance voluntarily to make use of
the Alliance’s extensive resources and to limit her own liability by not filing the
Petition herself. Alliance Br. at 24-25. As discussed earlier, Ms. Mancini qualifies
as a party in interest under subsection (3) of the party-in-interest definition because
she resides directly adjacent to the Property. See 68 P.S. § 1103. As such, Ms.
Mancini would also be entitled to testify at the Act 135 hearing before the Trial
Court. See 68 P.S. § 1105(c) (“At the hearing, any party in interest shall be permitted
to present evidence to support or contest the petition, including, but not limited to,
the schedule of encumbrances.”).
      We agree with the Alliance that, by making factual determinations regarding
the Alliance’s motives and intentions in filing the Petition in the absence of a
hearing, the Trial Court denied the Alliance the opportunity to properly defend its
Petition and to establish its party-in-interest status through testimony and other
evidence.
                                     Conclusion
      We conclude that the Trial Court correctly determined that the Alliance is not
a party in interest under subsection (3) of the party-in-interest definition, because it
is undisputed that the Alliance does not reside or operate business within 2,000 feet
of the Property. With regard to subsection (4), we conclude that the Trial Court



                                          15
erred in determining that the Alliance is not a party in interest as a nonprofit
corporation without a hearing, because factual issues exist regarding the Alliance’s
participation in blight remediation projects within five miles of the Property.
      Further, we hold that, even if it appears on the face of an Act 135 petition that
the petitioner is not a party in interest, the trial court is still required to conduct a
hearing within 60 days, as long as the petitioner pleads the requisite factors for a
conservatorship under Section 5(d)(5) of Act 135. See Germantown Conservancy,
995 A.2d at 462-63. The petitioner’s party-in-interest status, if contested, is a matter
to be addressed at the Act 135 hearing.
      Accordingly, we affirm the Trial Court’s Order in part, reverse it in part, and
remand this matter to the Trial Court for an evidentiary hearing on the Alliance’s
Petition. At the remand hearing, the parties shall present evidence on the issue of
whether the Alliance qualifies as a party in interest as a nonprofit corporation under
subsection (4) of the party-in-interest definition.

                                         ________________________________
                                         ELLEN CEISLER, Judge




                                           16
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Commonwealth Preservation Alliance, :
Inc.,                               :
                  Appellant         :
                                    :
      v.                            :     No. 335 C.D. 2019
                                    :
Thomas DeSantis, Known Heir of John :
F. DeSantis and Unknown Heirs of    :
John F. DeSantis                    :


                                   ORDER


      AND NOW, this 6th day of May, 2020, the Order of the Court of Common
Pleas of Philadelphia County (Trial Court), entered February 6, 2019, is hereby
AFFIRMED IN PART AND REVERSED IN PART, and this matter is hereby
REMANDED to the Trial Court for further proceedings consistent with the
foregoing Opinion.
      Jurisdiction relinquished.

                                    _________________________________
                                    ELLEN CEISLER, Judge